Citation Nr: 0928800	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a lumbosacral strain with herniated nucleus pulposus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1974 to July 1974.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in November 2008 by the 
undersigned Veterans Law Judge. 

In February 2009, the Board remanded this claim for 
additional development.  The appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran's service-connected residuals of a lumbosacral 
strain with herniated nucleus pulposus is currently rated as 
40 percent disabling.  The Veteran seeks an increased rating.

During the November 2008 hearing, the Veteran testified that 
he experiences urinary and bowel incontinency, which he 
believes is a result of his service-connected back 
disability.  The Board remanded the claim in February 2009, 
with specific instructions for the examiner to note any bowel 
or bladder impairment, and if any such neurological 
disabilities were found, the examiner was to determine the 
likelihood that they were related to or aggravated by the 
service-connected back disability.  

The Veteran was afforded a VA examination in June 2009.  
During the spine examination, the examiner noted that there 
was no history of urinary incontinence, urgency, frequency or 
fecal incontinence.  Additionally, the VA neurological 
examiner made no mention of any urinary or bowel problems.

The Board notes that there is a history of urinary 
incontinence, urgency, and frequency, as evidenced in VA 
treatment records, specifically in October 2006 and in the VA 
examination of November 2006.  Furthermore, the Veteran 
testified during the November 2008 hearing that he 
experiences urinary and bowel incontinency.  The Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court 
found that a medical opinion was inadequate when it did not 
address all aspects of a claim when the medical examiner was 
directed to do so by the Board.  The Court found that a 
remand was required when an inadequate medical opinion is 
provided following a Board remand.  Id.

Therefore, the Board finds that an addendum opinion is 
necessary to determine if a separate rating is warranted for 
any urinary or bowel problems that may be a result of the 
Veteran's service-connected back disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Return the claims folder to the 
examiner who conducted the VA 
examination in June 2009.  Ask the 
examiner who conducted the VA 
examination of June 2009 to provide an 
addendum opinion, unless it is 
determined that another examination is 
necessary.  The opinion should indicate 
whether the Veteran has any urinary or 
bowel problems.  The opinion must 
address the question of whether it is 
at least as likely as not (i.e., 
probability of 50 percent) that any 
bowel or bladder impairment is 
proximately due to or aggravated by his 
service-connected lumbosacral strain 
with herniated nucleus pulposus.

If no bowel or bladder impairment was 
found, please offer comments and an 
opinion on the urinary symptoms 
documented in VA treatment records, for 
example, in October 2006, the VA 
examination of November 2006, and the 
hearing in November 2008.

If this person is unavailable, or if it 
is required in the view of the 
examiner, provide the Veteran a VA 
examination for his back disability.  
The examiner should identify and 
completely describe all current 
symptomatology.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file.  The examiner must provide a 
diagnosis (if indicated) for the 
urinary or bowel impairment.  The 
examiner must offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that any 
bowel or bladder impairment is 
proximately due to or aggravated by the 
Veteran's service-connected back 
disability.

If no urinary or bowel problems are 
identified, please offer comments and 
an opinion on the urinary symptoms 
documented in VA treatment records, for 
example, in October 2006, and the VA 
examination of November 2006.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

2.  The AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the above, the 
AMC should review the expanded record, 
and determine if the benefits sought 
can be granted.  If the issues remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



